I agree with the judgment and conclusion reached by the majority of this *Page 72 
court, but I dissent from the statement contained in the opinion, disapproving of the case of Union Savings  Loan Co. v. Kupetz,supra.
In the case at bar, the pleadings show that defendant Kofron, not only had notice of the pendency of the suit, but was originally made a party to it and the claim of lack of knowledge and absence of notice does not obtain in his favor.
In the Kupetz case, supra, there was no such notice and the failure to give notice resulted in a substantial injury to him.